FILED
                             NOT FOR PUBLICATION                            FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BLANCA ESTELA CARREON-                            No. 12-70446
BORJAS,
                                                  Agency No. A089-813-781
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Blanca Estela Carreon-Borjas, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings based on ineffective assistance of counsel. Our




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen, and review de novo claims of due process violations.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part

and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Carreon-Borjas’ motion to

reopen alleging ineffective assistance by the attorney who represented her before

the agency, where she failed to comply with the threshold requirements of Matter

of Lozada, 19 I. & N. Dec. 637 (BIA 1988), and the alleged ineffective assistance

was not “plain on the face of the administrative record.” See Castillo-Perez v. INS,

212 F.3d 518, 525 (9th Cir. 2000). Although Carreon-Borjas stated for the first

time in her affidavit attached to the motion to reopen that she initially entered the

United States in 1997, there is no evidence in the record that she informed her

former counsel of that fact and she previously testified before the immigration

judge that she initially entered in 1999.

      The BIA also did not abuse its discretion in denying the motion to reopen

alleging ineffective assistance by appellate counsel, where Carreon-Borjas’ failed

to establish prejudice from counsel’s actions. See Mohammed, 400 F.3d at 793-94

(a petitioner must establish prejudice to prevail on an ineffective assistance claim).




                                            2                                    12-70446
      We lack jurisdiction over Carreon-Borjas’ contention that the BIA should

have exercised its authority to reopen proceedings sua sponte. See Mejia-

Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      We lack authority to reinstate voluntary departure. See 8 C.F.R.

§ 1240.26(f).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  12-70446